DETAILED ACTION
Allowable Subject Matter
Claims 1-11, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 recites a display panel driving device, comprising: a plurality of level shifters including a first level shifter and a second level shifter, wherein a digital signal including a plurality of bits is input to the plurality of level shifters, the plurality of bits includes a most significant bit (MSB) and a first non-MSB, the first level shifter receives the MSB, and the second level shifter receives the first non-MSB, the first level shifter includes a first input terminal, a first output terminal via which a first signal input to the first input terminal is output, a second input terminal different from the first input terminal, and a second output terminal via which a second signal input to the second input terminal is output, the second level shifter includes a third input terminal, a third output terminal via which a third signal input to the third input terminal is output, a fourth input terminal different from the third input terminal, and a fourth output terminal via which a fourth signal input to the fourth input terminal is output, the first level shifter and the second level shifter have a same configuration in which the first input terminal of the first level shifter corresponds to the third input terminal of the second level shifter, and the second input terminal of the first level shifter corresponds to the fourth input terminal of the second level shifter, an inverted MSB is input to the first input terminal of the first level shifter, the MSB is input to the second input terminal of the first level shifter, the first non-MSB is input to the third input terminal of the second level shifter, and an inverted first non-MSB is input to the fourth input terminal of the second level shifter.
Independent claims 10 and 16 recite similar limitations.
Yanai U.S. Patent Publication No. 2009/0015603 teaches plurality of level shifters in figure 4, element 44 including MSB L1 and non-MSB L2, wherein the plurality of level shifters comprises a plurality of inputs and outputs (e.g. L1, L1B, S1, S1B). Furthermore, Yanai teaches non-inverted and inverted inputs/outputs such as L1 and L1B or L2 and S2B. However, Yanai does not appear to specifically disclose the first level shifter and the second level shifter have a same configuration in which the first input terminal of the first level shifter corresponds to the third input terminal of the second level shifter, and the second input terminal of the first level shifter corresponds to the fourth input terminal of the second level shifter, an inverted MSB is input to the first input terminal of the first level shifter, the MSB is input to the second input terminal of the first level shifter, the first non-MSB is input to the third input terminal of the second level shifter, and an inverted first non-MSB is input to the fourth input terminal of the second level shifter. 
Nohtomi et al. U.S. Patent Publication No. 2005/0001798 teaches level shifter can receive “1” and “0” for each input terminal in figures 12-13. However, Nohtomi does not appear to specifically disclose the first level shifter and the second level shifter have a same configuration in which the first input terminal of the first level shifter corresponds to the third input terminal of the second level shifter, and the second input terminal of the first level shifter corresponds to the fourth input terminal of the second level shifter, an inverted MSB is input to the first input terminal of the first level shifter, the MSB is input to the second input terminal of the first level shifter, the first non-MSB is input to the third input terminal of the second level shifter, and an inverted first non-MSB is input to the fourth input terminal of the second level shifter.
Marsanne et al. U.S. Patent Publication No. 2010/0141636 teaches twisting the wire parts for noise reduction in [0032]. However, Marsanne does not appear to specifically disclose the details of the shift levels mentioned in the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621